DETAILED ACTION
This first non-final action is in response to applicant’s filing on 06/07/2021.  Claims 1-14 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 06/07/2021 are accepted.
Claim Objections
Claims 1, are objected to because of the following informalities:
Claim 1 line 10 recites “the entirety of the data packet” which should be corrected as “[[the]]an entirety of the data packet “;
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 11,082,408 B2
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 14-26 of parent U.S. Patent No. 11,082,408 B2 (same inventor).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-14 are to be found in parent patent claims 14-26.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 14-26 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table

Instant Application:
17/341,321

U.S. Patent No. 11,082,408 B2
(same inventor)

Claim 1:
A computer readable medium useful in association with a computer which includes one or more processors and a memory, the computer readable medium including computer instructions which are configured to cause the computer, by execution of the computer instructions in the one or more processors from the memory, to enhance fortified private communications between a source device and a destination device by at least: 
receiving a data packet from the source device, wherein the data packet includes header address data that addresses the data packet to the destination device; 
fragmenting the data packet into at least two packet fragments, wherein the packet fragments collectively represent the entirety of the data packet;
encrypting the at least two packet fragments to produce encrypted packet fragments; and
sending the encrypted packet fragments to the destination device using a distinct, respective one of multiple destination addresses associated with the destination device.
Claim 14:
A computer system comprising: a processor; a computer readable medium operatively coupled to the processor; and a secure communications module (i) that executes in the processor from the computer readable medium and (ii) that, when executed by the processor, causes the computer to enhance fortified private communications between a source device and a destination device by at least: 
receiving a data packet from the source device, wherein the data packet includes header address data that addresses the data packet to the destination device; 
fragmenting the data packet into a plurality of packet fragments by assigning each bit of the data packet to a given packet fragment by a reverse selection method using a seeded pseudo-random number generator, wherein the number of packet fragments generated is based upon having fragment sizes that are above a first threshold and below a second threshold, and wherein the packet fragments collectively represent the entirety of the data packet;
appending different phantom sub-packet headers to each packet fragment, wherein the phantom sub-packet headers obscure the source device;
encrypting the at least two packet fragments to produce encrypted packet fragments; and
sending the encrypted packet fragments to at least two phantom addresses corresponding to the phantom sub-packet headers which reverse proxy to the destination device using at least two distinct communication channels, respective one of multiple destination addresses associated with the destination device.
Claim 2:
The computer readable medium of Claim 1 wherein the computer instructions are configured to cause the computer to enhance fortified private communications between a source device and a destination device by at least also: encrypting the data packet to form an encrypted data packet; and wherein fragmenting comprises fragmenting the encrypted data packet into the packet fragments.
Claim 15:
The computer system of claim 14 wherein the secure communications module, when executed by the processor, causes the computer to enhance fortified private communications between a source device and a destination device by at least also: encrypting the data packet to form an encrypted data packet; and wherein fragmenting comprises fragmenting the encrypted data packet into the packet fragments.
Claim 3:
The computer readable medium of Claim 1 wherein fragmenting comprises: adding interjected data to the packet fragments wherein the interjected data is unrelated to, and independent of, the data packet.
Claim 16:
The computer system of claim 14 wherein fragmenting comprises: adding interjected data to the packet fragments wherein the interjected data is unrelated to, and independent of, the data packet.
Claim 4:
The computer readable medium of Claim 3 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device.
Claim 17:
The computer system of claim 16 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device.
Claim 5:
The computer readable medium of Claim 3 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device.


Claim 18:
The computer system of claim 16 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device.
Claim 6:
The computer readable medium of Claim 1 wherein fragmenting comprises: determining a number of packet fragments into which to fragment the data packet using one or more selected from a group consisting essentially of a minimum size of the packet fragments, a maximum size of the packet fragments, and a desired size of the packet fragments.
Claim 14:
…wherein the number of packet fragments generated is based upon having fragment sizes that are above a first threshold and below a second threshold
Claim 7:
The computer readable medium of Claim 1 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel.
Claim 19:
The computer system of claim 14 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel.
Claim 8:
The computer readable medium of Claim 1 wherein sending comprises generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses.
Claim 20:
The computer system of claim 14 wherein sending comprises generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses.
Claim 9:
A computer readable medium useful in association with a computer which includes one or more processors and a memory, the computer readable medium including computer instructions which are configured to cause the computer, by execution of the computer instructions in the one or more processors from the memory, to enhance fortified private communications between a source device and a destination device by at least: 
receiving two or more data packets, each of which is addressed to one of multiple destination addresses associated with the destination device;
decrypting the data packets to form two or more decrypted data packets; 
combining the decrypted data packets to form a reconstructed data packet; and 
sending the reconstructed data packet to the destination device.
Claim 21:
A computer system comprising: a processor; a computer readable medium operatively coupled to the processor; and a secure communications module (i) that executes in the processor from the computer readable medium and (ii) that, when executed by the processor, causes the computer to enhance fortified private communications between a source device and a destination device by at least: 
receiving two or more data packets via more than one distinct communication channels via a reverse proxy from at least two phantom addresses corresponding to phantom sub-headers on the two or more data packets, each of which is addressed to one of multiple destination addresses associated with the destination device; 
decrypting the data packets to form two or more decrypted data packets; 
combining the decrypted data packets to form a reconstructed data packet using a seeded pseudo-random number generator to assign each bit of the decrypted data packets to the reconstructed data packet; and
sending the reconstructed data packet to the destination device.
Claim 10:
The computer readable medium of Claim 9 wherein sending comprises: decrypting the reconstructed data packet to form a decrypted reconstructed data packet; and sending the decrypted reconstructed data packet to the destination device.
Claim 22:
The computer system of claim 21 wherein sending comprises: decrypting the reconstructed data packet to form a decrypted reconstructed data packet; and sending the decrypted reconstructed data packet to the destination device.
Claim 11:
The computer readable medium of Claim 9 wherein combining comprises: identifying and discarding interjected data from the data packets wherein the interjected data is unrelated to, and independent of, the reconstructed data packet.
Claim 23:
The computer system of claim 21 wherein combining comprises: identifying and discarding interjected data from the data packets wherein the interjected data is unrelated to, and independent of, the reconstructed data packet.
Claim 12:
The computer readable medium of Claim 11 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device.
Claim 24:
The computer system of claim 23 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device.
Claim 13:
The computer readable medium of Claim 11 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device.
Claim 25:
The computer system of claim 23 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device.
Claim 14:
The computer readable medium of Claim 9 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel.
Claim 26:
The computer system of claim 21 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Independent Claims 1 and 9 recite “A computer-readable medium…”, but applicant’s Specification has not exclusively limited the definition of “computer-readable medium” to purely statutory embodiments.  Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)).  The broadest reasonable interpretation of a claim drawn to computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer-readable medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) “A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter”).  Because the full scope of Claims 1 and 9 as properly read in light of the disclosure encompasses non-statutory subject matter (i.e., because “computer-readable medium” includes propagating signals such as wireless media, a non-statutory signal, carrier wave, etc.), Claims 1 and 9 are rejected under 35 U.S.C. §101 for reciting non-statutory subject matter.  As to Claims 2-8 and 10-14 which depend upon the computer-readable medium of Claims 1 and 9, they do not recite nor impart further limitations that would bring them in compliance under 35 U.S.C. §101 as statutory subject matter.
The Examiner suggests that a claim drawn to computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada et al. (US 20020015422 A1, IDS submitted 09/21/2021, hereinafter Inada).

As to Claim 1:
Inada discloses a computer readable medium useful in association with a computer which includes one or more processors and a memory (e.g. Inada FIG 1. FIG 2. terminal apparatus’ processor and memory storing instructions for implementing functional sections [0023]), the computer readable medium including computer instructions which are configured to cause the computer, by execution of the computer instructions in the one or more processors from the memory, to enhance fortified private communications between a source device and a destination device (e.g. Inada “A cryptographic communication system in which packet data between terminals is encrypted, and which can reduce the wait time in a decryption apparatus” [Abstract]) by at least:
receiving a data packet from the source device, wherein the data packet includes header address data that addresses the data packet to the destination device (e.g. Inada “The plaintext packet receiving section 2 of the cryptographic apparatus 1 receives a plaintext packet 20 from the transmitting terminal 13. The plaintext packet 20 contains IP data 20d, a MAC header 20a in which a physical address of the transmission destination terminal 14 is set, and an IP header 20b in which are set control information for designating a connection route from the transmitting terminal 13 to the transmission destination terminal 14 and control information for ensuring continuity between IP data groups” [0036]; FIG. 2); 
fragmenting the data packet into at least two packet fragments, wherein the packet fragments collectively represent the entirety of the data packet (e.g. Inada “The fragmentation section 4 divides the IP data 20d of the plaintext packet 20 into divided data groups 21d and 22d according to the number of divided groups and the data length determined by the fragmentation determination section 3” [0040]);
encrypting the at least two packet fragments to produce encrypted packet fragments (e.g. Inada “After the completion of fragmentation performed by the fragmentation section 4, the divided data packets 21 and 22 are supplied to the encryption section 5. The encryption section 5 separately encrypts the divided data packets 21 and 22 to form encrypted data groups 23 and 24. The encapsulation section 6 adds to the encrypted data group 23 an ES header 25c and an ESP trailer 25e for explicitly indicating the encrypted data region, and an IP header 25b in which control information for transmitting the encrypted data over the cryptographic network, thereby forming an encrypted packet 25. Similarly, the encapsulation section 6 adds to the encrypted data group 24 an ESP header 26c, an ESP trailer 26e, and an IP header 26b, thereby forming an encrypted packet 26” [0045]); and
sending the encrypted packet fragments to the destination device using a distinct, respective one of multiple destination addresses associated with the destination device (e.g. Inada “The encrypted packet transmitting section 7 then reads out the physical address of the transmission destination terminal 14 from the MAC header 20a of the plaintext packet 20, and adds MAC headers 25a and 26a to the encrypted packets 25 and 26 on the basis of the physical address read out. The encrypted packets 25 and 26 with the MAC headers added thereto are transmitted to the decryptor 8 over the cryptographic network. The packet data processing procedure in the encryptor 1 has been described with respect to the case where it is determined that there is a need for fragmentation of the IP data” [0046]).
As to Claim 2:
Inada discloses the computer readable medium of Claim 1 wherein the computer instructions are configured to cause the computer to enhance fortified private communications between a source device and a destination device by at least also: 
encrypting the data packet to form an encrypted data packet (e.g. Inada “The encryptor 1 also has an encryption section 5 which encrypts the data fragmented by the fragmentation section 4, an encapsulation section 6 which forms an encrypted packet by encapsulating the encrypted data” [0032]); and
wherein fragmenting comprises fragmenting the encrypted data packet into the packet fragments (e.g. Inada “The encryption section 5 separately encrypts the divided data packets 21 and 22 to form encrypted data groups 23 and 24” [0045]).
As to Claim 6:
Inada discloses the computer readable medium of Claim 1 wherein fragmenting comprises:
determining a number of packet fragments into which to fragment the data packet using one or more selected from a group consisting essentially of a minimum size of the packet fragments, a maximum size of the packet fragments, and a desired size of the packet fragments (e.g. Inada “When the fragmentation determination section 3 determines that there is a need for fragmentation, it determines the number of groups into which the IP data is divided and the data length of each group. The data length of each divided group is determined so that the total data length when the encapsulation header and the ESP trailer are added to each divided data group does not exceed the prescribed maximum packet length” [0038]).
As to Claim 7:
Inada discloses the computer readable medium of Claim 1 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel (e.g. Inada “On the other hand, the plaintext networks are connected to each other by a wide area network, e.g., the Internet involving a risk of interception or theft of communication data by a third party. In Embodiment 1 of the present invention, therefore, packet data exchanged by communication over the wide area network is transmitted after being encrypted by the encryptor 1 and is received in the encrypted state by the decryptor 8. This network will be referred to as "cryptographic network”” [0030]).
As to Claim 9:
Inada discloses a computer readable medium useful in association with a computer which includes one or more processors and a memory (e.g. Inada FIG 1. FIG 2. terminal apparatus’ processor and memory storing instructions for implementing functional sections [0023]), the computer readable medium including computer instructions which are configured to cause the computer, by execution of the computer instructions in the one or more processors from the memory, to enhance fortified private communications between a source device and a destination device (e.g. Inada “A cryptographic communication system in which packet data between terminals is encrypted, and which can reduce the wait time in a decryption apparatus” [Abstract]) by at least:
receiving two or more data packets, each of which is addressed to one of multiple destination addresses associated with the destination device (e.g. Inada “When the decryptor receives the encrypted packet 45 containing the first half of the IP data, it extracts and decrypts the encrypted data 43 to obtain the divided data 41” [0016]; “The plaintext packet receiving section 2 of the cryptographic apparatus 1 receives a plaintext packet 20 from the transmitting terminal 13. The plaintext packet 20 contains IP data 20d, a MAC header 20a in which a physical address of the transmission destination terminal 14 is set, and an IP header 20b in which are set control information for designating a connection route from the transmitting terminal 13 to the transmission destination terminal 14 and control information for ensuring continuity between IP data groups” [0036]; “The encrypted packets 25 and 26 with the MAC headers added thereto are transmitted to the decryptor 8 over the cryptographic network” [0046]; [0047]; “A processing procedure in the decryptor 8 will next be described. The encrypted packet receiving section 9 first receives the fragmented encrypted packets 25 and 26” [0048]);
decrypting the data packets to form two or more decrypted data packets (e.g. Inada “When the decryptor receives the encrypted packet 45 containing the first half of the IP data, it extracts and decrypts the encrypted data 43 to obtain the divided data 41” [0016]; “The decryption section 11 decrypts the encrypted data 23 to obtain the divided data packet 21 formed of the IP header 21b and the divided data group 21” [0050]; “When the decryptor 8 next receives the encrypted packet 26 over the cryptographic network, it extracts and decrypts the encrypted data 22 and forms a plaintext packet 32 in the same manner as described above and transmits the plaintext packet 32 to the transmission destination terminal 14” [0051]); 
combining the decrypted data packets to form a reconstructed data packet (e.g. Inada “When the decryptor obtains all the divided data groups 42 and 41, it reassembles the divided data groups by referring to the division identifiers respectively attached to the divided data groups to obtain the IP packet consisting of the IP header 20b and the IP data 20d. The decryptor then forms a plaintext packet 47 by adding to the IP packet a MAC address 47a containing the address for identification of the transmission destination terminal, and transmits the plaintext packet 47 to the predetermined terminal” [0016]; [0052]); and 
sending the reconstructed data packet to the destination device (e.g. Inada “transmits the plaintext packet 47 to the predetermined terminal” [0016]).
As to Claim 10:
Inada discloses the computer readable medium of Claim 9 wherein sending comprises: 
decrypting the reconstructed data packet to form a decrypted reconstructed data packet; and sending the decrypted reconstructed data packet to the destination device (e.g. Inada “The decryption section 11 decrypts the encrypted data 23 to obtain the divided data packet 21 formed of the IP header 21b and the divided data group 21d” [0050]; “When the decryptor 8 next receives the encrypted packet 26 over the cryptographic network, it extracts and decrypts the encrypted data 22 and forms a plaintext packet 32 in the same manner as described above and transmits the plaintext packet 32 to the transmission destination terminal 14” [0051]).
As to Claim 14:
Inada discloses the computer readable medium of Claim 9 wherein sending comprises sending at least one of the encrypted packet fragments through at least one untrusted data communications channel (e.g. Inada “On the other hand, the plaintext networks are connected to each other by a wide area network, e.g., the Internet involving a risk of interception or theft of communication data by a third party. In Embodiment 1 of the present invention, therefore, packet data exchanged by communication over the wide area network is transmitted after being encrypted by the encryptor 1 and is received in the encrypted state by the decryptor 8. This network will be referred to as "cryptographic network”” [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of USUI et al. (US 20180351853 A1, IDS submitted 09/21/2021, hereinafter Usui).
As to Claim 3:
Inada discloses the computer readable medium of Claim 1 wherein fragmenting comprises: the packet fragments (e.g. Inada fragmentation section fragments the data packet [Abstract]), but does not specifically disclose:
adding interjected data to the packet wherein the interjected data is unrelated to, and independent of, the data packet.
However, the analogous art Usui does disclose adding interjected data to the packet wherein the interjected data is unrelated to, and independent of, the data packet (e.g. Usui inserting a dummy packet which does not include valid data into transmitted packet groups [0014]; [0054]; [0056]; dummy packet includes random data [0057]).  Inada and Usui are analogous art because they are from the same field of endeavor in packet communication security.
(e.g. see Usui, “The first processor transmits a packet to the receiver by the first communication unit or the second communication unit which is selected for each packet according to the first communication pattern, and inserts a dummy packet which does not include valid data into at least a part of packet groups transmitted from each of the first communication unit and the second communication unit” [0014]; “A dummy packet which does not include useful information is inserted between the valid packets in a predetermined timing, in the packets which are transmitted from each of first communication unit 12 and second communication unit 13” [0054]; [0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Inada and Usui before him or her, to modify the disclosure of Inada with the teachings of Usui to include adding interjected data to the packet wherein the interjected data is unrelated to, and independent of, the data packet as claimed because Inada provides a cryptographic communication system and method for secure packet transmission (Inada [Abstract]-[0056]) which could include inserting dummy packets with random data among valid packets (Usui [0014]; [0054]; [0056]; [0057]).  The suggestion/motivation for doing so would have been for improving security in a packet communication between a transmitter side and a receiver side which are connected with each other through a communication network (Usui [0003]).  Therefore, it would have been obvious to combine Inada and Usui to obtain the invention as specified in the instant claim(s).
As to Claim 4:
Inada in view of Usui discloses the computer readable medium of Claim 3 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device (e.g. Usui FIG. 1, inserting dummy packets into the groups of packets to be transmitted, e.g., shared, from transmitter (source endpoint system) having a first communication unit (associated source device) to a receiver (destination endpoint system) having a receiver (associated with the destination device), where the data in the dummy packets is randomized [0014]; [0020]; [0057]).  The Examiner supplies the same rationale for the combination of references Inada and Usui as in Claim 3 above.
As to Claim 5:
Inada in view of Usui discloses the computer readable medium of Claim 3 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device (e.g. Usui FIG. 1, inserting dummy packets into the groups of packets to be transmitted, e.g., shared, from transmitter (source endpoint system) having a first communication unit (associated source device) to a receiver (destination endpoint system) having a receiver (associated with the destination device), where the data in the dummy packets is randomized [0014]; [0020]; [0057]).  The Examiner supplies the same rationale for the combination of references Inada and Usui as in Claim 3 above.
As to Claim 8:
Inada discloses the computer readable medium of Claim 1, but does not specifically disclose:
generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses.
However, the analogous art Usui does disclose generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses (e.g. Usui inserting a dummy packet which does not include valid data into transmitted packet groups [0014]; [0054]; [0056]; dummy packet includes random data [0057]).  Inada and Usui are analogous art because they are from the same field of endeavor in packet communication security.
(e.g. see Usui, “The first processor transmits a packet to the receiver by the first communication unit or the second communication unit which is selected for each packet according to the first communication pattern, and inserts a dummy packet which does not include valid data into at least a part of packet groups transmitted from each of the first communication unit and the second communication unit” [0014]; “A dummy packet which does not include useful information is inserted between the valid packets in a predetermined timing, in the packets which are transmitted from each of first communication unit 12 and second communication unit 13” [0054]; [0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Inada and Usui before him or her, to modify the disclosure of Inada with the teachings of Usui to include generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses as claimed because Inada provides a cryptographic communication system and method for secure packet transmission (Inada [Abstract]-[0056]) which could include inserting dummy packets with random data among valid packets that are transmitted (Usui [0014]; [0054]; [0056]; [0057]).  The suggestion/motivation for doing so would have been for improving security in a packet communication between a transmitter side and a receiver side which are connected with each other through a communication network (Usui [0003]).  Therefore, it would have been obvious to combine Inada and Usui to obtain the invention as specified in the instant claim(s).
As to Claim 11:
Inada discloses the computer readable medium of Claim 9 wherein combining comprises: the reconstructed data packet (e.g. Inada combines the divided data groups 21d and 22d in the plaintext packets on the basis of the control information by using the application data IP reassembly function [0052]), but does not specifically disclose:
identifying and discarding interjected data from the data packets wherein the interjected data is unrelated to, and independent of, the data packet.
However, the analogous art Usui does disclose identifying and discarding interjected data from the data packets wherein the interjected data is unrelated to, and independent of, the data packet (e.g. Usui removing the dummy packets from the groups of received packets where the dummy packets include random data [0014]; [0054]; [0056]; [0057]).  Inada and Usui are analogous art because they are from the same field of endeavor in packet communication security.
(e.g. see Usui, “The first processor transmits a packet to the receiver by the first communication unit or the second communication unit which is selected for each packet according to the first communication pattern, and inserts a dummy packet which does not include valid data into at least a part of packet groups transmitted from each of the first communication unit and the second communication unit.  The second processor restores original data from a valid packet by removing the dummy packet from the packets received from the transmitter by the third and fourth communication units, according to the second communication pattern” [0014]; “A dummy packet which does not include useful information is inserted between the valid packets in a predetermined timing, in the packets which are transmitted from each of first communication unit 12 and second communication unit 13” [0054]; [0056]; [0057]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Inada and Usui before him or her, to modify the disclosure of Inada with the teachings of Usui to include identifying and discarding interjected data from the data packets wherein the interjected data is unrelated to, and independent of, the data packet as claimed because Inada provides a cryptographic communication system and method for secure packet transmission (Inada [Abstract]-[0056]) which could include inserting dummy packets with random data among valid packets for removal by the receiving device (Usui [0014]; [0054]; [0056]; [0057]).  The suggestion/motivation for doing so would have been for improving security in a packet communication between a transmitter side and a receiver side which are connected with each other through a communication network (Usui [0003]).  Therefore, it would have been obvious to combine Inada and Usui to obtain the invention as specified in the instant claim(s).
As to Claim 12:
Inada in view of Usui discloses the computer readable medium of Claim 11 wherein the interjected data is randomized data shared between a source endpoint system associated with the source device and a destination endpoint system associated with the destination device (e.g. Usui FIG. 1, inserting dummy packets into the groups of packets to be transmitted, e.g., shared, from transmitter (source endpoint system) having a first communication unit (associated source device) to a receiver (destination endpoint system) having a receiver (associated with the destination device), where the data in the dummy packets is randomized [0014]; [0020]; [0057]).  The Examiner supplies the same rationale for the combination of references Inada and Usui as in Claim 11 above.
As to Claim 13:
Inada in view of Usui discloses the computer readable medium of Claim 11 wherein the interjected data collectively represents data to be communicated from a source endpoint system associated with the source device to a destination endpoint system associated with the destination device (e.g. Usui FIG. 1, inserting dummy packets into the groups of packets to be transmitted, e.g., shared, from transmitter (source endpoint system) having a first communication unit (associated source device) to a receiver (destination endpoint system) having a receiver (associated with the destination device), where the data in the dummy packets is randomized [0014]; [0020]; [0057]).  The Examiner supplies the same rationale for the combination of references Inada and Usui as in Claim 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abe et al. (US 20060029102 A1) is cited for processing methods for fragmented packets that are received from assembly buffers.
Kim et al. (US 20070217424 A1) is cited for a secure communication system that fragments packets sent to a VPN gateway on a secure network.
Swartz (US 20080162922 A1) is cited for security encapsulation of data packets that are transmitted over a communication pathway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

12.01.2022